SUPPLEMENTAL OPINION ON REMAND
PRENTICE, Justice.
This cause was heretofore remanded, 449 N.E.2d 1088, to the trial court to submit findings, if any, supporting the imposition of consecutive sentences, or in the alternative to sentence the Defendant to concurrent terms.
The trial court having complied with the remand instructions and having modified its prior judgment imposing consecutive sentences to provide for Defendant to serve the sentences concurrently, the judgment of the trial court, as modified, is now affirmed.